Citation Nr: 1715375	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  09-00 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for peripheral artery disease (PAD) of the left lower extremity, to include as secondary to service-connected left and right lower extremity thrombophlebitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel
INTRODUCTION

The Veteran served on active duty with the United States Army from July 1981 to July 1984.  He had an additional period of service with the Louisiana Army National Guard from April 1987 to June 1999, and he also had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the South Dakota Army National Guard (SDARNG) from January 1985 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which, in pertinent part, denied the Veteran's claim of entitlement to service connection for peripheral artery disease (PAD) of the left lower extremity.

This case was previously before the Board in January 2014 and September 2015, when it was remanded for further development.  The RO continued the denial of the Veteran's claim, as reflected in the October 2016 supplemental statement of the case, and returned the claim to the Board for further appellate review.

In June 2011, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required to obtain additional information regarding the nature of the Veteran's period of ACDUTRA on January 5, 2002 and January 19-21, 2002.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Generally, service connection requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of an injury or disease; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The term "active military service" includes: (1) active duty; (2) any period of ACDUTRA during which a claimant was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of INACDUTRA during which a claimant was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101 (2), (24).  The Board notes that this is a claim of entitlement to service connection for peripheral artery disease (PAD) of the left lower extremity.  Therefore, service connection would only be possible for the Veteran's disability if it occurred during active duty or a period of ACDUTRA.

The Veteran's service personnel records indicate that he was on ACDUTRA on January 5, 2002 and January 19-22, 2002.  However, the record is unclear whether these dates are periods of qualifying full-time duty.  On remand, the RO should submit a request to the Department of Defense (DoD) to determine whether the Veteran had any period of service in January 2002, to include on January 5, 2002 and/or from January 19 - January 21, 2002, which qualified as full-time duty under section 316, 502, 503, 504, or 505 of title 32.

The Board also finds that additional medical clarification is needed regarding the nature and etiology of the Veteran's peripheral artery disease (PAD).  On January 20, 2002, the Veteran was diagnosed with "Peripheral Vascular Disease (arteriosclerosis obliterans) of the lower extremities" by the SDARNG Office of the State Surgeon.  See January 2002 SDARNG State Surgeon Memorandum.  The State Surgeon indicated that the disease "appears to be a genetic condition, which in this case is amplified by the soldier's smoking habit."  However, there is no other medical evidence of record which indicates that arteriosclerosis obliterans (PAD) is a genetic condition.  This is significant because the Board notes that VA regulations specifically prohibit service connection for a congenital developmental defect, unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited as 55 Fed. Reg. 45,711) (Oct. 30, 1990) (stating that service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury); see also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995).  Therefore, on remand, the RO should obtain a supplemental opinion regarding the nature and etiology of the Veteran's peripheral artery disease, to include addressing whether PAD is a genetic condition.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate source(s), including the Veteran's SDARNG unit, to request documentation regarding all periods of his active duty for training service in January 2002, to include the authority for each period of service and the nature/purpose of each period of service.  The request should include any relevant personnel records, pay records, orders, etc., which might contain information pertaining to any active duty for training service.  Such periods should specifically include January 5, January 19, January 20, and January 21, 2002

2.  After completing the development requested in item 1, and the receipt of any outstanding records, submit a request to the DoD to determine whether the Veteran had any period of service in January 2002, to include on January 5, 2002 and/or January 19-21, 2002, which qualified as full-time duty under section 316, 502, 503, 504, or 505 of title 32.

3.  After completing the development requested in item 1, obtain a supplemental medical opinion regarding the nature and etiology of the Veteran's peripheral artery disease (PAD).

The Veteran's complete claims file, including a copy of this remand, must be made available to the examiner for review.  If, and only if, after review of the claims file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.  Thereafter, the examiner must render the following opinions:

(a)  Is peripheral artery disease (PAD) a congenital developmental defect?

(b) Is it more likely than not that the Veteran's PAD pre-existed his period of service on January 5, 2002 and/or January 19-22, 2002?

(c)  If it is your opinion that PAD preexisted service, is it more likely than not that PAD was not aggravated by service, either because there was no increase in disability during service or because any increase in disability was due to the natural progress of the preexisting condition?

(d)  If you conclude that PAD did not pre-exist service, is it at least as likely as not (50 percent probability or greater) that any current PAD had its onset in service?

The examiner must provide a complete rationale to support any opinion provided.

3.  After completing the above and any other development deemed necessary by the AOJ, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case and an appropriate period of time should be allowed for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




